Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the papers filed on 07/01/2021 for Application No. 17/420,180.  Claims 1-20 are pending.

Priority
Receipt is acknowledged of certified copies of papers submitted on 07/01/2021 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted on 07/01/2021 has been considered by the examiner. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowed subject matter:  
Regarding claim 1, the prior art of record fails to disclose or render obvious a hybrid drive device  having the combination feature recited in the claim, particularly “wherein when the rotating electrical machine cannot change drive power by the amount of change, the control part outputs the engine instruction signal to the engine at a pre-change time earlier than a change time at which drive power of the rotating electrical machine is changed when the rotating electrical machine can change drive power by the amount of change”.
The closest prior art reference is Tsuda et al. (US 8,386,140).
Tsuda discloses a hybrid vehicle control including a controller configured to control the torques of the engine E and the electric motor MG during an inertia control phase in order to meet a target input torque but does not teach the feature and conditions required by claim 1. See Figures 1 and 5-9.
Claims 2-20 are allowed as being dependent upon the allowed base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kumazaki et al. (US 10,569,662 B2) discloses a vehicle control apparatus, see Figures 2-10;
Yamazaki et al. (US 10,358,125 B2) discloses a hybrid vehicle powertrain torque hole fill during transmission shift, see Figures 2-5;
Sugiyama et al.	(US 10,343,508 B2) discloses a vehicle control apparatus, see Figures 7-13;
Kim (US 10,272,908 B2) discloses a method and device for controlling engine clutch of hybrid vehicle, see Figures 2-3;
Lee et al. (US 8,738,254 B2) discloses a non-synchronous automatic transmission up-shift control utilizing input torque signal, see Figures 6, 7 and 9; and
Wang et al. (US 10,065,626 B2) discloses a feed forward/backward adjustment of motor torque during clutch engagement, see Figures 3 and 5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TINH DANG/Primary Examiner, Art Unit 3659